MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),
      this Memorandum Decision shall not be                                      FILED
      regarded as precedent or cited before any                             Jul 19 2017, 5:29 am
      court except for the purpose of establishing
                                                                                 CLERK
      the defense of res judicata, collateral                                Indiana Supreme Court
                                                                                Court of Appeals
      estoppel, or the law of the case.                                           and Tax Court




      APPELLANTS, PRO SE                                       ATTORNEY FOR APPELLEE,
      John and Pamela Scuefield Bey                            PENNY MAC
      Hammond, Indiana                                         Nathan H. Blaske
                                                               Graydon Head & Ritchey LLP
                                                               Cincinnati, Ohio



                                                 IN THE
          COURT OF APPEALS OF INDIANA

      John Scuefield,                                          July 19, 2017
      Appellant-Defendant,                                     Court of Appeals Case No.
                                                               45A03-1601-MF-135
              v.                                               Appeal from the Lake Circuit
                                                               Court
      Penny Mac Corporation,                                   The Honorable George C. Paras,
      Appellee-Plaintiff.                                      Judge
                                                               Trial Court Cause No.
                                                               45C01-1307-MF-201



      Pyle, Judge.


                                       Statement of the Case
[1]   John Scuefield (“Scuefield”) appeals the trial court’s order denying his and his

      wife’s, Pamela Scuefield (“Pamela”), (collectively, “the Scuefields”) motion to

      Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017            Page 1 of 10
      set aside a default judgment that foreclosed the mortgage on their property.1 He

      argues that the trial court abused its discretion when it denied the Scuefields’

      motion, but does not cite the relevant standard of review or provide any cogent

      argument. Due to this violation of the Indiana Appellate Rules, as well as other

      Appellate Rule violations, we conclude that he has waived his claims on

      appeal.


[2]   We Dismiss.


                                                         Issue
                Whether Scuefield waived his claims by failing to provide cogent
                argument and abide by the Appellate Rules.

                                                         Facts
[3]   On June 18, 2007, the Scuefields executed a mortgage note (“Note”) on

      property in Hammond (“the Property”) to Citicorp Trust Bank, FSB

      (“Citicorp”) in exchange for a loan of $175,642.18.2 The Note provided that the

      Scuefields were required to pay monthly payments of $1,291.53 to Citicorp and

      that they would be considered in default on the loan if they did not pay the full

      monthly payment by each due date. In the event of a default, Citicorp had the




      1
       Both Pamela and the title holder of the property at the time of the foreclosure proceedings, the Moorish
      Science Temple of America, were parties below. Pamela signed Scuefield’s Appellant’s Brief on appeal but
      never filed an appearance. The Moorish Science Temple of America did not file an appearance or submit a
      brief. However, pursuant to Indiana Appellate Rule 17(A), “A party of record in the trial court . . . shall be a
      party on appeal.”
      2
          The mortgage was recorded on June 28, 2007.


      Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017                 Page 2 of 10
      right, pursuant to the Note, to send the Scuefields a written notice of default

      requiring them to pay the overdue amount by a specified date. If the Scuefields

      did not pay the overdue amount by that date, Citicorp had the right to require

      the Scuefields to immediately pay the full balance of the unpaid principal of the

      loan and all interest owed on that balance. However, it could not enforce that

      right until 30 days after it mailed or delivered the notice of default to the

      Scuefields.


[4]   The Scuefields subsequently transferred the title to the Property to the Moorish

      Science Temple of America (“MSTA”) on February 29, 2012 but continued to

      pay the monthly installments owed under the mortgage until April 22, 2012.

      After April 22, 2012, neither the Scuefields nor the MSTA made any further

      payments. The outstanding principal balance as of April 22, 2012 was

      $168,212.16. On July 23, 2012, Citicorp sent a written notice to the Scuefields,

      notifying them that they were in default on the mortgage and that if they

      “continue[d] in default for thirty (30) more days,” Citicorp could initiate a

      foreclosure on the Property. (Appellee’s App. 56).


[5]   Thereafter, Citibank, who had acquired rights to the Note through a merger

      with Citicorp, assigned the Note to PennyMac on February 28, 2013. On July

      25, 2013, PennyMac filed a complaint seeking to foreclose the mortgage on the

      Property. The Scuefields did not respond to PennyMac’s complaint. On May

      28, 2014, almost a year later, PennyMac moved for a default judgment under

      Indiana Trial Rule 55(A). The trial court granted PennyMac’s motion for

      default judgment on May 29, 2014, finding that the Scuefields were in default

      Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 3 of 10
      on the mortgage and had failed to answer or otherwise respond to PennyMac’s

      complaint. The trial court determined that PennyMac was entitled to a

      foreclosure decree and ordered that the Property be sold at a Sheriff’s sale.


[6]   Around a month later, the Scuefields, pro se, filed a “litigation package” that

      included an affidavit containing questions for PennyMac titled “30 Days to

      Respond Administrative Remedy Affidavit” and a number of documents

      referencing the MSTA, including an MSTA “Fraudulent Claim Notice,” a

      “Fraudulent Document Notice,” an MSTA “Charter,” an MSTA “Assignment

      and Beneficial Interest,” and an MSTA “Affidavit of Office Found.”

      (Appellee’s App. 79-99). In the MSTA “Fraudulent Document Notice,” the

      Scuefields argued that the mortgage on the Property was fraudulent, that the

      Scuefields had “tax exemption and exclusionary status under 501(c)1,” and that

      “[a]ny petitioners that has [sic] or will file for a tax deed is [sic] considered

      fraudulent which transfers the title and the right to possession of this said

      property violates trust laws [sic].” (Appellee’s App. 85). The nature of the rest

      of the Scuefields’ MSTA documents is not clear. Several documents contain a

      title page with no argument or substance.


[7]   PennyMac filed a motion to strike the documents in the Scuefields’ “litigation

      package,” arguing that they were “factually irrelevant,” “procedurally

      improper,” and did not “set forth a genuine issue” that was before the court.

      (Appellee’s App. 100-01). The trial court granted the motion to strike on

      November 17, 2014.



      Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 4 of 10
[8]    The following February, the Property was sold at a Sheriff’s sale to PennyMac,

       who was the highest bidder. The Sheriff issued an Indiana Sheriff’s Deed for

       the Property to PennyMac on February 6, 2015.


[9]    Subsequently, the Scuefields again filed several documents with the trial court.

       They filed a “Fraudulent Document Notice,” an MSTA “Charter,” and a

       Moslem Missionary “Warrant and Dispensation Affidavit.” (Appellee’s App.

       109-12). Except for the “Fraudulent Document Notice,” which was identical to

       the “Fraudulent Document Notice” the Scuefields had previously filed, the

       nature of these documents is again unclear. PennyMac moved to strike the

       documents, arguing that they contained “an insufficient claim or defense” and

       “redundant, immaterial, impertinent, or scandalous matter,” and the trial court

       granted the motion. (Appellee’s App. 115).


[10]   Around a week later, on May 13, 2015, the Scuefields filed a “Motion to Vacate

       Eviction and Request a Hearing for Wrongful Adjudication.” (Appellee’s App.

       120). The trial court construed the motion as a motion to set aside judgment

       and to stay eviction. It granted a stay of the eviction and set a hearing on the

       motion to set aside judgment for August 13, 2015. In the meantime, the

       Scuefields filed several more documents, which they titled “Affidavit and

       Notice of Recission for Fraud,” “Response to Foreclosure, Substitution of

       Party, Summary Judgment; and Appointment of Selling Officer (“Response to

       Foreclosure”),” and an “Affidavit to Support Response to Foreclosure,

       Substitution of Party, Summary Judgment; and Appointment of Selling

       Officer.” (Appellee’s App. 124, 142, 143). In their “Affidavit and Notice of

       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 5 of 10
       Recission for Fraud,” the Scuefields requested to “rescind” their signatures on

       the Note. (Appellee’s App. 124). According to the Scuefields, Appendage H of

       the Mortgage allowed them to “request [their] payments back, [their] interest,

       taxes and upkeep.” (Appellee’s App. 124). In their “Response to Foreclosure,”

       the Scuefields argued that they had the right to rescind their mortgage pursuant

       to Section 226.3(h)(1)(ii) of the federal Truth in Lending Act, 15 U.S.C. §§ 1631

       et seq (“TILA”). PennyMac filed a motion to strike the “Affidavit and Notice of

       Recission for Fraud” under Trial Rule 12(F).


[11]   The trial court held a hearing on the Scuefields’ motion to set aside judgment

       and PennyMac’s motion to strike on August 13, 2015. At the hearing, the

       Scuefields argued that the default judgment should be set aside because they

       had rescinded their mortgage in June 2015 under the TILA. At one point,

       PennyMac’s attorney asked Scuefield whether he would agree that, after

       PennyMac’s foreclosure complaint had been filed in July 2013, he had been

       served on August 1. Scuefield replied that he “wouldn’t disagree.” (Tr. 17). At

       the conclusion of the hearing, the trial court took the matters under advisement.

       Then, on January 12, 2016, the trial court entered a general denial of the

       Scuefields’ motion to set aside judgment, as well as an order granting

       PennyMac’s motion to strike. Scuefield now appeals.


                                                   Decision
[12]   On appeal, Scuefield appears to argue that the trial court abused its discretion in

       denying the Scuefields’ motion to set aside judgment. Specifically, he argues

       that the “judgment of the Lake County Circuit Court should be reversed,” that
       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 6 of 10
       he should receive “$97,158.98 [] in recoupment,” and that he should be able to

       keep the Property.3 (Scuefield’s Br. 35). However, he does not specify any

       procedural grounds for reversing the court or a standard of review we should

       use.


[13]   At the outset, we note that Scuefield has chosen to proceed pro se. It is well-

       settled that pro se litigants are held to the same legal standards as licensed

       attorneys. Basic v. Amouri, 58 N.E.3d 980, 983 (Ind. Ct. App. 2016), reh’g

       denied. This means that pro se litigants are bound to follow the established rules

       of procedure and must be prepared to accept the consequences of their failure to

       do so. Id. at 983-84. These consequences include waiver for failure to present

       cogent argument on appeal. Id. at 984. While we prefer to decide issues on the

       merits, where the appellant’s noncompliance with appellate rules is so

       substantial as to impede our consideration of the issues, we may deem the

       alleged errors waived. Id. We will not become “‘an advocate for a party, or

       address arguments that are inappropriate or too poorly developed or expressed

       to be understood.’” Id. (quoting Perry v. Anonymous Physician 1, 25 N.E.3d 103,

       106 n.1 (Ind. Ct. App. 2014), trans. denied, cert. denied).


[14]   PennyMac asks that we deem Scuefield’s arguments waived because he fails to

       cite to the record in his brief. We agree with PennyMac that Scuefield’s Brief

       fails to sufficiently cite to the record, and we have found Scuefield’s allegations




       3
           Scuefield does not explicitly challenge the trial court’s grant of PennyMac’s motion to strike.


       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017                   Page 7 of 10
       difficult to discern due to his numerous additional violations of the Appellate

       Rules. First, Scuefield’s Statement of the Facts section includes excessive

       argument and conclusions, in violation of Indiana Appellate Rule 46(A)(6),

       which “limits the statement of facts to a narrative description of the relevant

       facts stated in accordance with the appropriate standard of review.” Second,

       Scuefield’s Statement of the Case does not lay out the relevant procedural

       posture of the case as required by Appellate Rule 46(A)(5). In both of these

       sections, Scuefield fails to cite to relevant portions of the record, which violates

       Indiana Appellate Rule 46(A), sections 5 and 6(a). The result of these errors is

       that it is difficult to discern the history of the case and to understand Scuefield’s

       arguments. For example, Scuefield asserts that: “[On] 8/1/2013, [the

       Scuefields] filed a fraudulent document affidavit, which went unrebutted. . . .

       12/30/2014, [the Scuefields] filed another fraudulent document affidavit that

       went unrebutted.” (Scuefield’s Br. 8). However, he does not provide any

       citations to the record to support these claims; nor have we found any evidence

       of these filings in the Chronological Case Summary.


[15]   In addition, pursuant to Appellate Rule 50(A)(2), Scuefield was required to file

       an Appendix including the “pleadings and other documents from the Clerk’s

       Record in chronological order that are necessary for resolution of the issues

       raised on appeal.” Scuefield filed an Appendix but failed to include many of

       the necessary pleadings and documents, including documents such as the

       original complaint and many of the Scuefields’ motions and the trial court’s




       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 8 of 10
       orders. He also fails to cite to the portions of the record and Appendix he relies

       upon in his Argument section, in violation of Appellate Rule 46(A)(8)(a).


[16]   Finally, and most importantly, Scuefield’s arguments are not cogent. Appellate

       Rule 46(A)(8) lists the requirements for the Argument section of an Appellant’s

       Brief, stating:


               (8) Argument. This section shall contain the appellant’s
               contentions why the trial court or Administrative Agency
               committed reversible error.


                        (a) The argument must contain the contentions of the
                        appellant on the issues presented, supported by cogent
                        reasoning. Each contention must be supported by
                        citations to the authorities, statutes, and the Appendix or
                        parts of the Record on Appeal relied on, in accordance
                        with Rule 22.


                        (b) The argument must include for each issue a concise
                        statement of the applicable standard of review. . . . In
                        addition, the argument must include a brief statement of
                        the procedural and substantive facts necessary for
                        consideration of the issues presented on appeal, including
                        a statement of how the issues relevant to the appeal were
                        raised and resolved by an Administrative Agency or trial
                        court.


       Scuefield fails to identify how the trial court committed reversible error in

       denying his Trial Rule 60(B) motion to set aside default judgment. Indeed, he

       does not even mention Trial Rule 60(B) in his Appellant’s Brief or provide the

       standard of review for a denial of a Trial Rule 60(B) motion. In addition, he


       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 9 of 10
       fails to cite to the portions of the record and Appendix he relies upon in his

       Argument section, in violation of Appellate Rule 46(A)(8)(a).


[17]   Scuefield’s failure to comply with the Appellate Rules, and especially to provide

       cogent argument, impedes our ability to provide a meaningful review of his

       claims. As a result, we conclude that he has waived all issues in this appeal.

       Dickes v. Felger, 981 N.E.2d 559, 562 (Ind. Ct. App. 2012) (“A party waives an

       issue where the party fails to develop a cogent argument or provide adequate

       citation to authority and portions of the record.”); See Ramsey v. Review Bd. of

       Ind. Dep’t Workforce Dev., 486, 490 (Ind. Ct. App. 2003). Accordingly, we

       dismiss this appeal.


[18]   Dismissed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 45A03-1601-MF-135 | July 19, 2017   Page 10 of 10